Citation Nr: 1548079	
Decision Date: 11/16/15    Archive Date: 11/25/15

DOCKET NO.  13-31 103A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The Veteran served on active duty from February 1966 to February 1968.  His decorations include the Combat Action Ribbon and the Purple Heart Medal.

This matter comes before the Board of Veterans' Appeals (Board) from a February 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois, that, in pertinent part, denied entitlement to service connection for residuals of a left knee injury.

In August 2015, the Veteran and his spouse testified at a video hearing before the undersigned.  A transcript of the hearing has been associated with the claims file.


FINDING OF FACT

The Veteran has current left knee disability, diagnosed as arthritis, which is a result of an injury in service.  


CONCLUSION OF LAW

The criteria for service connection for residuals of a left foot injury are met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1154(a) (West 2014); 38 C.F.R. §§ 3.304(b), 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007) overruled on other grounds by Walker v Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (limiting service connection on the basis of continuity of symptomatology to those diseases specifically listed in 38 U.S.C.A. § 1101); 38 C.F.R. § 3.303(b).  

Where, a veteran engaged in combat, satisfactory lay evidence that an injury or disease was incurred in service will be accepted as sufficient proof of service connection where such evidence is consistent with the circumstances, conditions, or hardships, of service.  38 U.S.C.A. § 1154(b) (West 2014).  Competent evidence of a current disability and of a nexus between service and a current disability is still required.  Wade v. West, 11 Vet. App. 302 (1998).  The presumption established in § 1154(b); however applies not only to the injury, but its immediate residuals.  Reeves v Shinseki, 682 F.3d 988 (Fed. Cir. 2012).

The Veteran testified that, while on patrol in Vietnam, he stepped in a "punji pit" and suffered a puncture wound to his right foot.  As he was falling, he twisted his left knee.  He told a corpsman about his knee when he was being treated for his foot injury, but his right foot received all of the attention. 

The Veteran further testified that he had had trouble with his left knee since that time, but only recently began receiving treatment for it, as he lacked insurance prior to that time.  In this regard, the Board notes that the Veteran's service treatment records indicate that the Veteran suffered a puncture wound to his right foot in April 1967.  

The Veteran also submitted the statement of his former spouse, who knew the Veteran both before and after service.  She indicated that the Veteran walked with a limp upon returning from service.  

The Veteran submitted an October 2014 X-ray that indicated complaints of chronic left knee pain and subjective instability.  The impression was bilateral, mild compartmental joint space narrowing, left worse than right, representing bilateral, mild medial compartmental degenerative changes, senescent changes, and mile patellofemoral compartmental degenerative changes within the symptomatic left knee.  

The Veteran's testimony and award of both the Purple Heart Medal and the Combat Action Ribbon, establish that he participated in combat during service.  As such, satisfactory lay or other evidence that an injury or disease was incurred or aggravated in combat will be accepted as sufficient proof of service connection even though there is no official record of such incurrence or aggravation.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  His testimony satisfactorily establishes an in-service injury to the left knee.  His reports of ongoing left knee symptoms since the injury are competent and credible.  The findings of symptoms of arthritis in the left knee that is worse than on the right, further supports his testimony, and establishes the presence of a listed chronic disease.  Even without the presumptions of § 1154(b), his testimony establishes a continuity of symptomatology that could serve to establish service connection.  The evidence; thus establishes the elements needed for service connection for the current left knee disability.


ORDER

Entitlement to service connection for residuals of a left knee injury is granted.

_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


